DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 11-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2019/0311480 A1) in view of Holzer et al. (US 2019/0116322 A1).

Concerning claim 1, Harrison et al. (hereinafter Harrison) teaches  a photography method, applicable to an electronic device provided with a camera module thereon, comprising: 
receiving an instruction of launching to collect images (¶0029: start session); 
establishing an augmented reality (AR) anchor in an image viewfinder of the electronic device (¶0048; figs. 7 & 11), the AR anchor corresponding to a position of a photographed object in a virtual space (¶0057, ¶0077);
generating a moving shot track in the image viewfinder based on a current position of the camera module and the AR anchor, the moving shot track representing a desired moving route of the camera module in the virtual space (¶0036, ¶0048: pan based on pose data of anchor person; ¶0037, ¶¶0041-0042: zoom based on anchor person; ¶0050: slow vs. fast camera movement effects; ¶0053: plan for camera movements); and 
performing image collection on the photographed object based on the moving shot track (¶0053). Harrison further teaches including depth information when gathering background visual data (¶0057), however, not explicitly taught is a three-dimensional virtual space.
Holzer et al. (hereinafter Holzer), in a similar field of endeavor, teaches the detection a tracking of skeletons and background replacement, wherein AR anchors corresponding to a position of an object are displayed in a virtual three-dimensional space (figs. 10-14 & ¶¶0062-0066). Given this teaching, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Holzer, ¶0062).

Concerning claim 2, Harrison in view of Holzer further teach the method of claim 1, wherein establishing the AR anchor in the image viewfinder of the electronic device comprises: 
obtaining a plurality of feature points of each object in the image viewfinder (Harrison, ¶0054; Holzer, ¶0164 & ¶0199); and 
determining one feature point from the plurality of feature points as the AR anchor, an object located by the AR anchor being taken as the photographed object, and a position of the AR anchor corresponding to the position of the photographed object in the virtual three-dimensional space (Harrison, ¶0054; Holzer, ¶0164 & ¶0199).

	Concerning claim 3, Harrison in view of Holzer further teach the method of claim 2, wherein obtaining the plurality of feature points of each object in the image viewfinder comprises: 
obtaining a plane image and a depth image of a preview scene in the image viewfinder (Harrison, ¶0057: 2D information along with depth information; Holzer, ¶¶0128-0129 & ¶¶0189-192); and 
obtaining the plurality of feature points of each object in the preview scene based on the depth image (Harrison, ¶0054 & ¶0057: 2D information along with depth information; Holzer, ¶¶0128-0129 & ¶¶0189-192).

	Concerning claim 4, Harrison in view of Holzer further teach the method of claim 2, wherein obtaining the plurality of feature points of each object in the image viewfinder comprises: 
obtaining a plane image and a depth image of a preview scene in the image viewfinder (Harrison, ¶0057: 2D information along with depth information; Holzer, ¶¶0128-0129 & ¶¶0189-192); and 
obtaining a plurality of feature points in the plane image based on a preset feature point extraction model (Harrison, ¶0054 & ¶0057; Holzer, ¶¶0128-0129 & ¶¶0189-192) and 
determining depth data of each feature point based on the depth image to obtain the plurality of feature points of each object (Harrison, ¶0057: depth values included in the gathered depth information).

Concerning claim 5, Harrison in view of Holzer further teach the method of claim 1, wherein generating the moving shot track in the image viewfinder based on the current position of the camera module and the AR anchor comprises: 
obtaining a target template from a preset template library, the target template comprising a target shape of the moving shot track, and a relative position between a reference point and the moving shot track (Harrison, ¶0050: one or more styles); and 
generating the moving shot track which passes through the current position and is matched with the target shape in a case that the AR anchor coincides with the reference point (Harrison, ¶0050: different styles trigger different camera motion paths).


generating at least one moving shot track according to the AR anchor and the current position based on a preset rule, the moving shot track comprising one or more of: a dolly zoom in track, a dolly zoom out track, a pan & tilt track, a truck track, a lift track, a drop track, and a surround track (Harrison, ¶0036, ¶0048: pan based on pose data of anchor person; ¶0037, ¶¶0041-0042: zoom based on anchor person; ¶0050: slow vs. fast camera movement effects; ¶0053: plan for camera movements); and 
determining a moving shot track selected by a user as the generated moving shot track (Harrison, ¶0028: “From these inputs as well as other manual inputs from any participating user, the intelligent director may make cinematic decisions related to visual targets (e.g., zoom in on one person in particular), audio targets (e.g., amplify a particular sound source relative to other sound sources), or style (e.g., smooth vs. fast transitions between visual targets)”).

Concerning claim 8, Harrison in view of Holzer further teach the method of claim 1, after generating the moving shot track, further comprising: 
comparing the moving shot track with a position of each object in the image viewfinder (Harrison, ¶0036: “The intelligent director may make a prediction about the participant's location and trajectory and may instruct the camera component accordingly”); and 
adjusting a part of the moving shot track around an object such that the moving shot track bypasses the object in a case that the object exists on the moving shot track (Harrison, ¶0036: “…it may instruct the camera component to pan to the left at a particular rate that is based on the current display, the participant's position, and the participant's velocity”).

Concerning claim 11, Harrison teaches an electronic device, comprising: 
a camera (¶0028: one or more cameras); 
a processor (fig. 18: processor 1802); and 
a memory (fig. 18: processor 1804), configured to store a computer program executable by the processor (¶0128), 
wherein the processor is configured to execute the computer program in the memory to: receive an instruction of launching to collect images (¶0128); 
establish an augmented reality (AR) anchor in an image viewfinder of the electronic device (¶0048; figs. 7 & 11), the AR anchor corresponding to a position of a photographed object in a virtual space (¶0057, ¶0077); 
generate a moving shot track in the image viewfinder based on a current position of the camera module and the AR anchor, the moving shot track representing a desired moving route of the camera module in the virtual space (¶0036, ¶0048: pan based on pose data of anchor person; ¶0037, ¶¶0041-0042: zoom based on anchor person; ¶0050: slow vs. fast camera movement effects; ¶0053: plan for camera movements); and 
perform image collection on the photographed object based on the moving shot track (¶0053). Harrison further teaches including depth information when gathering background visual data (¶0057), however, not explicitly taught is a three-dimensional virtual space.
Holzer et al. (hereinafter Holzer), in a similar field of endeavor, teaches the detection a tracking of skeletons and background replacement, wherein AR anchors corresponding to a figs. 10-14 & ¶¶0062-0066). Given this teaching, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Harrison with the teachings of Holzer display AR anchors corresponding to a position of an object are in a virtual three-dimensional space. Such a modification would have the predictable results of presenting a physical object in a 3D model space and make anchor tracking more precise (Holzer, ¶0062).

Concerning claim 12, Harrison in view of Holzer further teach the electronic device of claim 11, wherein the processor is further configured to execute the computer program in the memory to: 
obtain a plurality of feature points of each object in the image viewfinder (Harrison, ¶0054; Holzer, ¶0164 & ¶0199); and 
determine one feature point from the plurality of feature points as the AR anchor, an object located by the AR anchor being taken as the photographed object, and a position of the AR anchor corresponding to the position of the photographed object in the virtual three-dimensional space (Harrison, ¶0054; Holzer, ¶0164 & ¶0199).

Concerning claim 13, Harrison in view of Holzer further teach the electronic device of claim 12, wherein the processor is further configured to execute the computer program in the memory to: 
Harrison, ¶0057: 2D information along with depth information; Holzer, ¶¶0128-0129 & ¶¶0189-192); and 
obtain the plurality of feature points of each object in the preview scene based on the depth image (Harrison, ¶0054 & ¶0057: 2D information along with depth information; Holzer, ¶¶0128-0129 & ¶¶0189-192).

Concerning claim 14, Harrison in view of Holzer further teach the electronic device of claim 12, wherein the processor is further configured to execute the computer program in the memory to: 
obtain a plane image and a depth image of a preview scene in the image viewfinder (Harrison, ¶0057: 2D information along with depth information; Holzer, ¶¶0128-0129 & ¶¶0189-192); and 
obtain a plurality of feature points in the plane image based on a preset feature point extraction model (Harrison, ¶0054 & ¶0057; Holzer, ¶¶0128-0129 & ¶¶0189-192) and 
determine depth data of each feature point based on the depth image to obtain the plurality of feature points of each object (Harrison, ¶0057: depth values included in the gathered depth information).

Concerning claim 15, Harrison in view of Holzer further teach the electronic device of claim 12, wherein the processor is further configured to execute the computer program in the memory to: 
¶0050: one or more styles); and 
generate the moving shot track which passes through the current position and is matched with the target shape in a case that the AR anchor coincides with the reference point (Harrison, ¶0050: different styles trigger different camera motion paths).

Concerning claim 17, Harrison in view of Holzer further teach the electronic device of claim 11, wherein the processor is further configured to execute the computer program in the memory to: 
generate at least one moving shot track according to the AR anchor and the current position based on a preset rule, the moving shot track comprising one or more of: a dolly zoom in track, a dolly zoom out track, a pan & tilt track, a truck track, a lift track, a drop track, and a surround track (Harrison, ¶0036, ¶0048: pan based on pose data of anchor person; ¶0037, ¶¶0041-0042: zoom based on anchor person; ¶0050: slow vs. fast camera movement effects; ¶0053: plan for camera movements); and 
determine a moving shot track selected by a user as the generated moving shot track (Harrison, ¶0028: “From these inputs as well as other manual inputs from any participating user, the intelligent director may make cinematic decisions related to visual targets (e.g., zoom in on one person in particular), audio targets (e.g., amplify a particular sound source relative to other sound sources), or style (e.g., smooth vs. fast transitions between visual targets)”).


compare the moving shot track with a position of each object in the image viewfinder (Harrison, ¶0036: “The intelligent director may make a prediction about the participant's location and trajectory and may instruct the camera component accordingly”); and 
adjust a part of the moving shot track around an object such that the moving shot track bypasses the object in a case that the object exists on the moving shot track (Harrison, ¶0036: “…it may instruct the camera component to pan to the left at a particular rate that is based on the current display, the participant's position, and the participant's velocity”).

Claim 20 is the corresponding non-transitory computer-readable storage medium to the method of claim 1 and is rejected under the same rationale.

Claims 9-10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2019/0311480 A1) in view of Holzer et al. (US 2019/0116322 A1), further in view of Gyotoku (20160344929 A1).

Concerning claim 9, Harrison in view of Holzer teaches the method of claim 1. Not explicitly taught is the method, wherein performing the image collection on the photographed object based on the moving shot track comprises: obtaining a real-time position and an initial position of the camera module, the initial position indicating a position of the camera module when the moving shot track is generated; obtaining a spatial relationship among the initial 
Gyotoku teaches a panning index processing method, wherein performing the image collection on the photographed object based on the moving shot track comprises: 
obtaining a real-time position and an initial position of the camera module, the initial position indicating a position of the camera module when the moving shot track is generated (fig. 4: S401-S404); 
obtaining a spatial relationship among the initial position, the position of the AR anchor, and the moving shot track (fig. 4: S405); and 
according to the spatial relationship, moving the AR anchor and the moving shot track based on a relative position of the real-time position to the initial position (fig. 4: S406-407). Given this teaching, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Harrison in view of Holzer with the teachings of Gyotoku in order to correct the panning direction (corresponding to the claimed moving shot track) relative to the actual moving direction of the object (Gyotoku, ¶0057).

Concerning claim 10, Harrison in view of Holzer teaches the method of claim 1. Not explicitly taught is the method, wherein performing the image collection on the photographed object based on the moving shot track comprises: detecting whether the camera module is located on the moving shot track in a photography process; and adjusting a specified parameter 
Gyotoku teaches a panning index processing method, wherein performing the image collection on the photographed object based on the moving shot track comprises: 
detecting whether the camera module is located on the moving shot track in a photography process (fig. 4: S401-S406); and 
adjusting a specified parameter of the moving shot track to remind that the camera module deviates from the moving shot track in a case that the camera module is not located on the moving shot track (fig. 4: S407; ¶¶0059-0064: blinking guidance). Given this teaching, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Harrison in view of Holzer with the teachings of Gyotoku in order to warn the user when correction is not possible.

Concerning claim 19, Harrison in view of Holzer further teach the electronic device of claim 11, wherein the processor is further configured to execute the computer program in the memory to: obtaining a real-time position and an initial position of the camera module, the initial position indicating a position of the camera module when the moving shot track is generated; obtaining a spatial relationship among the initial position, the position of the AR anchor, and the moving shot track; and according to the spatial relationship, moving the AR anchor and the moving shot track based on a relative position of the real-time position to the initial position.
Gyotoku teaches a panning index processing apparatus, wherein performing the image collection on the photographed object based on the moving shot track comprises: 
fig. 4: S401-S404); 
obtaining a spatial relationship among the initial position, the position of the AR anchor, and the moving shot track (fig. 4: S405); and 
according to the spatial relationship, moving the AR anchor and the moving shot track based on a relative position of the real-time position to the initial position (fig. 4: S406-407). Given this teaching, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Harrison in view of Holzer with the teachings of Gyotoku in order to correct the panning direction (corresponding to the claimed moving shot track) relative to the actual moving direction of the object (Gyotoku, ¶0057).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425